Citation Nr: 1128010	
Decision Date: 07/27/11    Archive Date: 08/02/11

DOCKET NO.  10-01 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for residuals of vasectomy.

2.  Whether new and material evidence has been submitted to reopen a previously denied claim of entitlement to service connection for residuals of right ear trauma (including hearing loss).

3.  Entitlement to service connection for residuals of right ear trauma (including hearing loss).

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to a compensable rating for a scar on the right leg.

6.  Entitlement to an initial rating in excess of 30 percent disabling for PTSD.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran had active service from February 1968 to August 1970.

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Witchita, Kansas.  

A hearing was held in January 2011, in Wichita, Kansas, before the undersigned Acting Veterans Law Judge, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

The Board notes that the RO's adjudication of the new and material claim for residuals of right ear trauma addressed complaints of tinnitus.  However, a claim for service connection for tinnitus was not previously adjudicated.  Thus, new and material evidence is not needed, and the issue of entitlement to service connection should be adjudicated by the RO on a denovo basis.  

The issue of entitlement to service connection for a right leg disorder (separate from the scar) and an application to reopen a previously denied claim for service connection for chloracne have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The Board observes that additional evidence has been received, which was not previously considered by the RO.  However, the Veteran submitted a waiver of the RO's initial consideration of the evidence in March 2011.  Therefore, the Board will consider this newly obtained evidence and proceed with a decision.

The issues of entitlement to service connection for a right ear disorder, tinnitus, and residuals of vasectomy and to an increased evaluation for a scar on the right leg will be addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An unappealed September 1990 rating decision denied the Veteran's claim for service connection for residuals of right ear trauma with hearing loss.  

2.  The evidence received since the September 1990 rating decision, by itself, or in conjunction with previously considered evidence, does relate to an unestablished fact necessary to substantiate the claim for service connection for residuals of right ear trauma with hearing loss.

3.  Prior to February 1, 2010 the Veteran's service-connected PTSD is not productive of occupational and social impairment with reduced reliability and productivity.

4.  As of February 1, 2010, the Veteran's service-connected PTSD is productive of occupational and social impairment with reduced reliability and productivity, but not with deficiencies in most areas.


CONCLUSIONS OF LAW

1.  The September 1990 rating decision, which denied service connection for residuals of right ear trauma with hearing loss, is final. 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 3.104(a) (2010).

2.  The evidence received subsequent to the September 1990 rating decision is new and material, and the claim for service connection for residuals of right ear trauma with hearing loss is reopened. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156(a), 20.1105 (2010).

3.  The criteria for a rating in excess of 30 percent for PTSD have not been met prior to February 1, 2010.  38 U.S.C.A. §§ 1155, 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.130; Diagnostic Code 9411 (2010).

4.  The criteria for a 50 percent rating for PTSD have been met as of February 1, 2010.  38 U.S.C.A. §§ 1155, 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.130; Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and To Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide. 38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). T he claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing her or his entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of alternative diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

With respect to the issue of whether new and material evidence has been submitted to reopen the claim for service connection for residuals of right ear trauma, the RO had a duty to notify the Veteran what information or evidence was needed in order reopen his claim.  The law specifically provided that nothing in amended section 5103A, pertaining to the duty to assist claimants, shall be construed to require VA to reopen a claim that has been disallowed except when new and material evidence is presented or secured. 38 U.S.C.A. § 5103A(f).  In the decision below, the Board has reopened the Veteran's claim for service connection for residuals of right ear trauma, and therefore, regardless of whether the requirements have been met in this case, no harm or prejudice to the appellant has resulted.  Therefore, the Board concludes that the current laws and regulations have been complied with, and a defect, if any, in providing notice and assistance to the Veteran was at worst harmless error in that it did not affect the essential fairness of the adjudication. Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004); Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

With respect to the Veteran's claim for a higher initial evaluation for PTSD, the Veteran in this case is challenging the initial evaluation assigned following the grant of service connection.  In Dingess/Hartman v. Nicholson, 19 Vet. App. 473, the Court held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled. See also VAOPGCPREC 8-2003 (December 22, 2003).  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify has been satisfied with respect to the issue of entitlement to a higher initial evaluation for his PTSD.
 
In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available VA and private medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claim.  He has not identified any outstanding records that are pertinent to claims being decided herein.  The Veteran was also provided the opportunity to testify at a hearing before the Board.

In addition, the Veteran was afforded VA examinations in February 2010 and October 2010 in connection with his claim for a higher initial evaluation for PTSD.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations obtained in this case are adequate, as they are predicated on a review of all pertinent evidence of record as well as on a physical examination and fully address the rating criteria that are relevant to rating the disability in this case.

There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disability since he was last examined. 38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted. VAOPGCPREC 11-95.

The Board does acknowledge that the October 2010 VA examiner did not review the claims file.  However, the examiner clearly reviewed the Veteran's complaints and background information, including his reported medical history.  He also performed a mental status examination and reported the objective findings.  The United States Court of Appeals for Veterans Claims (Court) has held that the relevant focus is not on whether a clinician had access to the claims file, but instead on whether the clinician was "informed of the relevant facts" in rendering a medical opinion. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Moreover, the Veteran and his representative have not alleged that the examination was inadequate.

Based on the foregoing, the Board concludes that there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met. 38 C.F.R. § 3.159(c)(4).

VA has further assisted the Veteran and his representative throughout the course of this appeal by providing them with a SOC, which informed them of the laws and regulations relevant to the Veteran's claim.  The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim and did in fact participate. Washington v. Nicholson, 21 Vet. App. 191 (2007).  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.


II. New and Material Evidence

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131. That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b). Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Prior unappealed decisions of the Board and the RO are final. 38 U.S.C.A. §§ 7104, 7105(c) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.160(d), 20.302(a), 20.1104 (2010).  If, however, new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  Manio v. Derwinski, 1 Vet. App 145 (1991).  When determining whether additional evidence is new and material, VA must determine whether such evidence has been presented under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108 (West 2002).

New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a) (2010).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.

The Board has a legal duty to address the "new and material evidence" requirement regardless of the actions of the RO.  If the Board finds that no new and material evidence has been submitted it is bound by a statutory mandate not to consider the merits of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996); see also McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

In determining whether evidence is new and material, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Board notes that the Veteran's claim for service connection for a right ear disorder was previously considered and denied in a September 1990 rating decision.   The Veteran was notified of that decision and of his appellate rights; however, he did not submit a notice of disagreement.  In general, rating decisions that are not timely appealed are final. See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

In the September 1990 rating decision, the RO observed the Veteran's history of ear pain in service, which was first noted in flight, as well as subsequent hearing loss and otitis media noted in service.  However, the RO also indicated that no hearing loss was noted on discharge and that no ear disability or injury was noted on the VA examination.

At the time of the September 1990 rating decision, the RO considered the Veteran's service treatment records and a June 1990 VA general medical examination. His service treatment records showed that the Veteran's ears and hearing were normal on the January 1968 entrance examination with no ear problems or hearing loss noted in the accompanying report of medical history.  In June 1968, the Veteran was documented as having ear pain during a flight followed by progressive hearing loss in the right ear.  An examination revealed a severely retracted, dull erythremic tympanic membrane, which appeared to have a healed perforation.  He was referred for an ear, nose and throat consultation, which found mild serous otitis on the right.  An audiogram performed in June 1968 also showed a possible hearing loss in the right ear.  In July 1968, the Veteran was noted to have been "drown proofed" the prior day, and his eardrum appeared red and dull.  The impression was otitis.  His July 1970 separation examination later revealed normal ears, and an audiogram was not performed.  

The June 1990 VA general medical examination noted the Veteran's right ear injury after diving off a platform with a subsequent alteration of his hearing pattern.  The Veteran had reported that it sounded like his voice was going through an echo chamber when he talked.  He also indicated that private doctors could not provide an explanation for the cause.  An examination was unremarkable for the ears, and the tympanic membranes were intact without evidence of edema or discharge.  The impression was that the Veteran was claiming service connection for abnormal hearing, especially of the right ear, with the examination of the anatomical features of the right ear shown to be normal.  

The evidence associated with the claims file since the September 1990 rating decision includes a February 2008 VA audiological examination, a March 2008 ear disease examination, and January 2011 hearing testimony.  The February 2008 VA audiological examiner documented the Veteran's reported problems, which included right ear pain if exposed to loud sounds.  His noise exposure history included noise from work as a contact welder in service, as well as from various artillery guns, and he denied using hearing protection in service.  He did have some occupational exposure without protection, but he denied having any recreational exposure.  His history of a right ear injury after diving during military training was noted, as was an incident in which he was struck by a door of an LM 62 in service.  He further reported having constant tinnitus in his right ear.  The Veteran's hearing was tested, and the results were within normal limits for VA purposes.  He was unable to be tested for right ear tympanometry, as a seal could not be obtained.  It was recommended that he be seen for further medical follow-up to assess his right ear condition.  Otherwise, his ear examination was unremarkable, and he was assessed with normal hearing, tinnitus, otalgia, and recruitment in the right ear.  The examiner did not render any opinion regarding the etiology of his diagnoses disorder.

A March 2008 ear disease examiner review ed the claims file and noted a history of Eustachian tube difficulties during the descent of airplane in the service.  It was also noted that the Veteran had severe pain and ringing of the right ear after a deep water survival test and that his eardrum had been red and refracted with evidence of previous possible perforation in June 1968.  The Veteran reported having tinnitus and constant pressure in his right ear and indicated that course since onset was progressively worse.  He also reported having some dizziness or vertigo daily, which lasted few minutes or less.  In addition, the Veteran was noted to have noise exposure from cannons in service.  An examination of the ears, eardrums, and canals was negative for any notable ear abnormalities.  He did have mild hearing loss, which was possibly conductive in the lower frequencies.  It was also noted that tympanogram could not initially be done for the right ear, but was normal on repeat testing in March 2008.  His hearing loss was noted to be outside of the VA measurements for hearing loss, and testing of the eardrum in the right ear was clear with positive movement on valsalva maneuvers.  The diagnosis was tinnitus and hearing loss without subjective complaints.  No peripheral vestibular disorder or active ear diseases were diagnosed.  The Veteran had denied having hearing loss.  

A record from March 2008 detailing the retesting of the right tympanogram revealed that the tympanometry was normal.  However, the Veteran reported worse ear pain after the test, which he described as a level 8.5 out of 10 in severity.  He also indicated that he had had right ear pain for 40 years since his problems during service.  The report contained a correction as to his possible condition stating that he may have hyperacusis and not recruitment.  With hyperacusis, it was noted that the person is highly sensitive to sound, but does not have hearing loss, whereas a person with recruitment is highly sensitive to sound, but also has hearing loss.  In cochlear hyperacusis, the most common form, the symptoms are ear pain, annoyance, and general intolerance to any sounds that most people would not consider unpleasant.  Hyperacusis is almost always accompanied by tinnitus as well.  

The Veteran's January 2011 hearing testimony basically reiterated the evidence of record showing that he had ear problems in service after he first flew and after attending drown proofing school.  He stated that he did not have a separation examination to address hearing loss or other ear problems.  He also indicated that his symptoms included a sensation of ear pressure and ringing.  

Based on a review of the foregoing the Board finds that new and material evidence has been submitted to reopen a previously denied claim for service connection for the right ear injury residuals.  Specifically, the additional evidence includes a medical finding of a possible right ear disorder of hyperacusis noted in March 2008, which was not previously of record in 1990.  In fact, the RO indicated in the September 1990 rating decision that there was no current ear disability or injury noted on the VA examination.  Therefore, the additional evidence relates to an unestablished fact necessary to substantiate the claim.  Accordingly, the Board finds that new and material evidence has been presented to reopen the previously denied claim for service connection for the residuals of right ear trauma.  However, as will be explained below, the Board is of the opinion that further development is necessary before the merits of the appellant's claim can be addressed.


III.  Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. 38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the "present level" of the veteran's disability is the primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending. Hart v. Mansfield, 21 Vet. App. 505 (2007).

Similarly, where a veteran appeals the initial rating assigned for a disability at the time that service connection for that disability is granted, evidence contemporaneous with the claim and with the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous . . . ." Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found. Id.

In this case, an October 2008 rating decision granted service connection for PTSD and assigned a 30 percent disability evaluation effective from September 21, 2007, pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.

Under Diagnostic Code 9411, PTSD is evaluated under the "General Rating Formula for Mental Disorders."  A 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). 

A 50 percent rating is assigned under when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130.  

A 70 percent evaluation, is warranted for the following symptoms:  Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130.   

A 100 percent evaluation is warranted for the following:  Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130.  

The Global Assessment of Functioning (GAF) is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, FOURTH ED, American Psychiatric Association (1994) (DSM-IV), p.32; 38 C.F.R. §§ 4.125(a), 4.130.  GAF scores of 61 to 70 are indicative of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  Scores of 51-60 involve moderate symptoms, such as flat affect and circumstantial speech, occasional panic attacks, or moderate difficulty in social or occupational functioning (e.g., few friends or conflicts with peers or co-workers.)  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job). Id.  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood, (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school). Id.  Scores of 21-30 indicate that behavior is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or inability to function in almost all areas (e.g., stays in bed all day; no job, home, or friends).

In Mauerhan v. Principi, 16 Vet. App. 436 (2002), the Court stated that the specified factors for each incremental rating were examples rather than requirements for a particular rating and indicated that the analysis should not be limited solely to whether the claimant exhibited the symptoms listed in the rating scheme.  The Court also found it appropriate to consider factors outside the specific rating criteria in determining the level of occupational and social impairment.

The Veteran contends that his PTSD is worse than currently evaluated.  VA records dated in November 2007 indicate that the Veteran had chronic insomnia, but no other serious issues in a general medical note.  An alcohol screen from that same month showed that he typically drank three to four drinks daily two or three times per week, and his depression screen was suggestive of moderate depression.  The Veteran stated that he felt little interest or pleasure in doing things more than half of the days and that he felt down, depressed, or hopeless during those days.  He reported having sleep problems nearly every day with trouble falling or staying asleep or sleeping too much, but he denied having tiredness or poor energy.  He felt bad about himself with perceptions of letting others, such as his family, down nearly every day.  He also endorsed either moving or speaking in a noticeably slow manner or being fidgety or restless nearly daily.  He denied having trouble concentrating or suicidal ideations.  His PTSD screen was also positive, as he cited nightmares, avoidant thought, being hypervigilant, and feeling numb or detached from others, activities, or surroundings.  

In September 2008, an initial VA PTSD examination was conducted.  The Veteran reported having nightmares, night sweats, sleep difficulties, road rage, intrusive thoughts, focus and concentration problems, relationship issues, and flashbacks.  He indicated that symptoms were daily and continuous since Vietnam and were deemed to be of low to moderate severity overall.  After addressing the history involving his stressors, the examiner noted that the Veteran's post-Vietnam history included having worked various jobs that tended to be construction or assembly related, prior to his getting into an elected political position, which he has been in for 26 years.  He was noted to be married twice with the current marriage lasting 24 years.  He had one daughter from the first marriage and one from his second marriage.  The Veteran was active in many social groups, including veterans' service organizations and various historical societies.  He was actively interested in history and spent leisure time trying to restore natural habitats for birds.  He denied having any problems with substance abuse.  He did have prior treatments for psychiatric complaints with one in the 1970's as a college student and early during his second marriage.  He indicated that the medications prescribed during his second treatment did more harm than good.  He also reported having a long history of anger problems, with many arguments and confronations with others.  He had no overt suicide attempts, but endorsed a past history of suicidal ideations.  

A mental status examination revealed the Veteran to be casually dressed, well groomed, and cooperative.  He reported daily problems with his thought process mostly with concentration, and problems focusing on tasks.  He had clear and coherent communications, and there were no hallucinations, delusions, or suicidal/homicidal ideations.  He was able to perform activities of daily living unassisted.  The Veteran was fully oriented and had good understanding of the purpose of the examination.  He did have some occasional short-term memory problems deemed to result in low to moderate impairment on a daily basis when combined with concentration and mental focus difficulties.  His long-term memory was intact.  There were no ritualistic behaviors, but he did have panic attacks that were apparently triggered by trauma-related stimuli.  Their frequency varied from several times a week to none for months.  

During the September 2008 VA examination, the Veteran endorsed depressive symptoms, such as low mood, decreased sleep, agitation, guilt, poor concentration, and frequent thoughts of death.  He had episodic patterns of depression and clinically significant anxiety typically associated with PTSD, which was mostly focused on hypervigilance and a preoccupation with staying safe.  The Veteran also had impulse control issues mostly of road rage and a long history of anger problems.  However, he had obtained better control of his anger in the past few years.  He reported sleeping four to five hours per night.  He indicated that slept on the floor, as this felt safer and his disruptions in sleep made him unable to sleep in bed with his wife.  He was deemed to meet the criteria for PTSD.  

The Veteran's Axis I diagnosis was PTSD and major depression, both of low (or mild) to moderate severity, and his GAF score was 68.  It was clear that for many years he had been limited in his ability to form close relationships and trust people, due to his symptoms.  He was noted to have a fair functional ability overall, but he did suffer limitations and a significant amount of suffering on a daily basis.  The examiner also noted that the Veteran's major depression was of a common etiology with the PTSD and the symptoms could not be separated.  

VA treatment notes dated from 2008 to 2009 mostly address other medical problems, but do note that in August 2009 he was considered to drink above the recommended alcohol consumption limits.  He also felt hopeless about the present and future at that time, but he denied having suicidal thoughts or past attempts.  His PTSD was considered stable.  Specifically, the alcohol screen noted he drank three to four drinks per day about four or more times a week.  His depression screen suggested severe depression, as he reported the following problems nearly every day:  feeling down, depressed, hopeless, sleep trouble, tired or little energy, poor appetite or overeating, and feeling bad about himself.   He also reported having trouble concentrating to read or watch television, moving or speaking abnormally (either noticeably slower or faster), and being fidgety or restless.  He further indicated that he had thoughts of being better off dead and stated that it was extremely difficult to work, do things at home, or get along with others due to his PTSD.  It was also noted that he was seeing a psychiatrist in August 2009.  

At a January 2010 hearing, the Veteran indicated that he slept apart from his wife due to his sleep problems and fears that he could harm her while he was sleeping.  He endorsed anger problems indicating that he can go "ballistic" over small things and will yell and curse.  He also reported having homicidal ideations stating that he was so angry at someone he felt was taking too much time while he was in line waiting and that he wanted to kill the person.  He testified that he avoided seeking treatment for his PTSD due to fears that news of such treatment could come out and could jeopardize his career.  He took no medications, but indicated that he did plan to request some prescriptions soon.  He reported having memory problems and occasional panic attacks.  He stated that he had no friends, but did have people who liked and respected him.  

A February 2010 VA examiner noted that the Veteran to continue to struggle with depression and that his symptoms had reportedly increased since hist last VA examination in 2008.  He stated that he had sleep disturbance, frequent tiredness, anhedonia, and recent weight gain of over 15 pounds in the past year.  He worried frequently and had passive suicidal ideations.  He also indicated that he felt depressed and sad most days of the week and suggested his hygiene was worse lately.  He reported being married 25 years and indicated that they were close emotionally, but had no physical intimacy for years due to his PTSD symptoms.  He also had a son and daughter from a prior marriage with a distant, but good relationship with the son and a strained one with the daughter.  He had acquaintances and coworkers, but was not close to them, and he was in contact with a friend from his unit in Vietnam, but only over the internet.  He reported that he stopped doing things he enjoyed 15 years ago, such as fishing, hunting, enjoying nature, history, and genealogy.  He denied having any suicide attempts or violence.  He did have continued impairment in psychosocial functioning with few friends or social interactions, and he no longer enjoyed activities he used to.  He drank five to six beers per day with cravings, but no withdrawal.  He denied having any problems associated with his drinking.  

An examination found the Veteran to be clean and neatly groomed.  His speech and psychomotor activity was unremarkable, and he was cooperative, friendly, and attentive.  His mood was anxious, depressed, and dysphoric, and he was easily distracted, but he was otherwise able to complete cognitive tasks.  The Veteran was fully oriented, but he was noted to be rambling tangentially.  He had passive suicidal ideations without intent or plan, and there were no delusions, hallucinations, or inappropriate behaviors.  He had insight to the extent that he partially understood he had a problem, and his judgment was intact.  The Veteran continued to report sleep impairment with nightmares five times a week.  He also had panic attacks two to three times per week, which were triggered by sensory reminders of Vietnam, and he had mild memory impairment.  He was able to maintain his personal hygiene and activities of daily living, but he still had continued problems with road rage.  

The Veteran was noted to have ongoing PTSD symptoms, including the recurrent thoughts, nightmares, and physiological distress.  He was visibly fidgety and had to get up twice during the interview.  He tended to avoid things like Vietnam themed movies, and disliked crowds.  He was also noted to have some overlapping symptoms with depression, such as no longer enjoying activities like hunting and fishing.  The examiner indicated that the Veteran's PTSD symptoms were reflected in the described sleep, anger, and concentration problems.  Test scores were consistent with PTSD.  In regards to work, he was noted to have a variable schedule and had not missed any mandatory meetings.  However, he did work fewer hours than normal due to depressive symptoms.  He was noted to be competent to handle benefits. 

During the February 2010 VA examination, the Veteran had an Axis I diagnosis of PTSD, which was described as chronic and moderate in severity.  He also had Axis I diagnoses of major depressive disorder and alcohol abuse, which were both considered related to his PTSD.  His GAF was 50.  The symptoms were summarized as moderate in that his functional state and quality of life were impaired.  He was noted to have difficulty connecting with others and had few friends.  The Veteran also had reduced interest in activities that he used to enjoy.  His life continued to be impaired by sleep disturbances, concentration problems, and intrusive thoughts.  The examiner further commented that his depressive symptoms and alcohol abuse had increased since his last examination in 2008 with many of the depressive symptoms overlapping with PTSD.  The examiner stated that it was difficult to separate the symptoms.  

The October 2010 VA examination report noted ongoing complaints of depression, suicidal ideation, poor concentration, sleep disturbance, nightmares, guilt, nervousness, irritability, and an inability to relax.  The Veteran indicated that he was sometimes depressed and wished that he had died in Vietnam.  He reported thinking about Vietnam every five minutes and said that his thoughts have increased since he decreased activities.  He indicated that he was depressed about 50 percent of the time.  He also became easily nervous and ruminated about close calls, and he avoided movies about Vietnam, fireworks, and hunting (which he had previously enjoyed).  He stated that he did things like shopping and dining only to please his wife.  The Veteran reported having nightmares every night with some about Vietnam and others about general violence.  He did indicate that he had controlled his anger outbursts for the sake of his marriage.  Although he endorsed some suicidal thought, he denied any intent or plan.  He had previously worked in building and manufacturing, and he was currently working in an elected position, which was his longest term of employment.  His tasks included dealing with budgets, but also helping delinquents and cutting weeds.  He indicated that he self-assigned his tasks and did well at his job.  He stated that people trusted him.  

The Veteran's marital history included two marriages with the first one described as ending because of his problems.  His current marriage was described in good terms due to his wife's patience, but he indicated that they slept separately due to his sleep issues.  He was also noted to have other physical problems, including back pain and heart disease.  The Veteran reported that he was drinking about five to six beers per day about six days a week for the past three years.  He denied any treatment or alcohol related problems in recent years.  He had a remote history of mental health treatment, but stopped due to costs and the unwanted side effects of medication.  

The Veteran stated that he spent his free time watching television, doing some house and yard work, and tending a vegetable garden.  He indicated that he had no friends or social activities, but he report that he corresponded with three Marine friends over the internet.  He also drove, but sometimes had issues missing turns or stop signs due to daydreaming.  

An examination revealed that the Veteran was well nourished, casually dressed, and appropriately groomed with good hygiene.   He was open and cooperative with good eye contact.  He was noted to be fidgeting throughout the interview and stood up twice out of nervousness.  His speech was clear, his affect was nervous, and overall mood was anxious.  However, his thinking was productive and logical, and he was properly oriented.  His thought content was notably preoccupied with Vietnam.  He was also noted to have poor quality relationships with others in terms of frequency of contact and preference for being alone.  His self esteem was low, and he was considered to have moderate substance abuse problems.  He was also easily distracted and went off track.  The Veteran's reasoning skills were suggestive of a capacity for abstract thinking with average intelligence, but his judgment was diminished due to depression, which resulted in anger and withdrawal.  He was aware of his problems, but was not actively seeking treatment because of issues with the driving distance from treatment.  

The Veteran was assessed as continuing to have problems with PTSD with manifestations as described above.  His problems occurred on a daily basis and were chronic.  His PTSD was considered moderate to severe with impairment in social relationships, judgment, and mood.  He also had reduced reliability and productivity in occupational and social function due to his symptoms, including flattened affect, impaired judgment, disturbance of motivation and mood, and difficulty establishing and maintaining effective relationships.  It was noted that he was in need of prescription treatment and counseling, but was unlikely to significantly change.  He was also considered competent to manage his affairs.  The Axis I diagnoses included chronic PTSD and alcohol abuse, and his GAF score was 50 due to his lack of friends, social activities, and low social tolerance.  

Based on a review of the foregoing evidence, the Board finds that an initial rating in excess of 30 percent disabling is not warranted prior to February 1, 2010, for the Veteran's PTSD.  As of February 1, 2010, the date of a VA examination, his symptoms are shown to warrant a 50 percent rating for PTSD.   

Prior to February 1, 2010, the Veteran's symptoms do not result in occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships.  

While there appeared to be some symptoms of moderate depression and PTSD documented in November 2007, his symptoms were not shown to be resulting in such impairment as would warrant a 50 percent rating by the time of his September 2008 VA examination.  To the contrary, he was noted to be very socially active, participating in several social groups, engaging in hobbies, and working a political position.  He was also in a stable long-term marriage.  In general, his most severe symptoms consisted of some anger management problems and sleep problems, including nightmares and other sleep difficulties, and he had some minor problems with intrusive thoughts, focus, and concentration problems.  

A mental status examination in September 2008 did not show any evidence of impairment in the Veteran's thinking, memory, communication, or judgment that would meet the criteria for a 50 percent rating.  Instead, he was noted to be fully oriented, clear, and coherent with no evidence of a thought disorder shown on examination.  While there were some short-term memory problems, his problems with memory and concentration were no more than mild to moderate.  In addition, he was not shown to have panic attacks once a week, as they varied from none for months to occasionally several times a week.  He also denied having suicidal and homicidal thoughts, hallucinations, and delusions.  

Moreover, the GAF score of 68 assigned by the September 2008 examiner is reflective of no more than an occupational and social impairment that results in occasional decrease in work efficiency and occasional inability to perform occupational tasks, but with generally satisfactory function, such as is contemplated by the 30 percent rating.  

Likewise, other records from 2008 and 2009 do not reflect findings suggestive of a rating in excess of 30 percent disabling for the Veteran's PTSD, although an August 2009 record continued to show ongoing depression symptoms.

As of the February 1, 2010, VA examination, the Veteran's PTSD symptoms are shown to more closely approximate the criteria for a 50 percent rating.  That examination now revealed symptoms productive of occupational and social impairment with reduced reliability and productivity, with a noted increase in severity from the September 2008 VA examination.  In particular, it was noted that his symptoms have resulted in a significant withdrawal from his social activities and hobbies when compared to the prior examination.  His panic attacks had generally increased to more than once a week with him experiencing them about two to three times per week, compared to the sporadic attacks described in 2008.  The Veteran's disturbances of motivation and mood were also clear in his withdrawal from activities that he used to enjoy.  He was shown to now have difficulty establishing effective work and social relationships, as he tended to isolate from others.  In addition, the Veteran's GAF score of 50 is consistent with symptoms that more closely resemble a 50 percent rating.  

The October 2010 VA examination further confirms that the increase in PTSD symptoms is sustained with his symptoms generally shown to be of the same frequency and severity and with the same GAF score assigned as on February 1, 2010.

While his symptoms since February 1, 2010, more closely approximate a 50 percent rating, the Veteran is generally shown to be functioning at a level that is not shown to be consistent with occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to psychiatric symptoms.  There is no evidence of a thought disorder, such as hallucinations or delusions.  He also had no active suicidal or homicidal ideations, although he has had some passive suicidal thoughts.  Moreover, he is capable of continuing his employment, although he did report reducing his work hours somewhat due to depressive symptoms in February 2010.  Likewise, he had issues with anger outbursts, but he reported that he was able to control his outbursts in the October 2010.  In addition, while the Veteran has occasionally exhibited some problems with concentration and distractibility, his mental status examinations are generally devoid of any significant impairment to his memory or cognition.  He is also not shown to have problems with his ability to maintain daily activities or personal hygiene.  Thus, the criteria for a 70 percent rating have not been met.  

In summary, the Veteran's PTSD symptoms do not warrant a disability evaluation in excess of 30 percent prior to February 1, 2010.  However, as of that date, he has been shown to have met the criteria for a 50 percent disability evaluation, but no higher.   

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's PTSD is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis. See 38 C.F.R. § 3.321(b)(1) (2010).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required. Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms"(which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  As discussed above, there are higher ratings available under the diagnostic code, but the Veteran's disability is not productive of such manifestations.  As such, it cannot be said that the available schedular evaluation for the disability is inadequate.

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected PTSD under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met. Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

New and material evidence has been received to reopen a claim for service connection for residuals of right ear trauma (including hearing loss), and to this extent, the appeal is granted.

Entitlement to an initial evaluation in excess of 30 percent for PTSD is denied prior to February 1, 2010.

Entitlement to an initial evaluation of 50 percent, but no more, for PTSD is granted from February 1, 2010, subject to the laws and regulations governing the award of monetary benefits.


REMAND

As discussed above, the law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

The United States Court of Appeals for Veterans Claims (Court) has held that the failure by the BVA to enforce compliance with the requirements of 38 U.S.C.A. § 5103(a) for the VA to inform a claimant of the information or evidence necessary to substantiate a claim, as well as to inform a claimant of which evidence the VA would seek to provide and which evidence the claimant is to provide, is remandable error.  In this case, it does not appear that the Veteran has been adequately notified in connection with his claim for an increased evaluation for a scar on the right leg. In this regard, the Veteran filed a claim for an increased evaluation in August 2009, yet the record does not contain any notice letter that was sent to him in connection with that specific claim.  Indeed, the only notice letters pertaining to the scar were provided in connection with earlier claims.  Therefore, the Board finds that a remand is necessary in order to provide the Veteran proper notice.

In regard to the residuals of right ear trauma residuals, including hearing loss and tinnitus, further development is necessary to ascertain the etiology of such problems.  The February 2008 VA audiological testing was performed without a review of the claims file, and the examiner did not provide any etiological opinion.  A March 2008 ear disorders examiner did review the claims file, but he also did not render a medical opinion regarding.  Moreover, there were problems obtaining a seal for the right tympanogram at that time and retesting was recommended.  A March 2008 VA re-testing of the right tympanogram did result in a statement that the Veteran's right ear condition may be hyperacusis rather than recruitment with symptoms including ear pain, annoyance, and general intolerance to many sound.  It was also noted hyperacusis is almost always accompanied by tinnitus.  However, once again, there was no opinion addressing whether such a disorder may related to his military service.  

The Veteran has argued that he has a current right ear disorder that is a residual of ear trauma sustained in service, which is not necessarily manifested as hearing loss.  His current right ear complaints include muffled sounds, ear pressure, and constant ear discomfort.  In light of the new findings from the March 2008 VA testing showing possible hyperacusis described as almost always accompanied by tinnitus, and in light of the lay evidence of acoustic trauma, as well as the previously described medical evidence documenting ear problems treated in service in 1968, the Board finds that a VA examination and medical opinion are necessary.
In regards to his claimed residuals of a vasectomy, the Veteran has contended that he underwent this procedure due to herbicide exposure because he feared that such exposure would result in having children with spina bifida.  The RO has adjudicated the claim on a direct a basis and as due to herbicide exposure.  However, in his March 2010 substantive appeal, the Veteran has provided an alternative argument essentially alleging that his PTSD symptoms caused him to undergo a vasectomy.  Specifically, he stated that, if the VA would not grant this vasectomy claim based on his Agent Orange exposure, he contended that he underwent the procedure based on his "acting under the Mental Stress (PTSD)."  Such a statement has raised a claim for service connection for the vasectomy as secondary to his service-connected PTSD, which the RO has not adjudicated.  Indeed, the Veteran has not been provided the pertinent regulations.  Thus, the matter must be remanded to ensure proper development and adjudication under the appropriate criteria.  

Accordingly, the case is REMANDED for the following action:

1.   The RO should send the Veteran a notice letter in connection with his claims for an increased evaluation for his service-connected scar on the right leg.  The letter should inform the Veteran of the evidence necessary to substantiate the claim and of division of responsibilities in obtaining such evidence.

The letter should notify him that, to substantiate a claim, he must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  The letter should also inform him that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing his entitlement to increased compensation. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

2.  The RO should send the Veteran a notice letter in connection with his claims for service connection for residuals of a vasectomy and for tinnitus.  The letter should (1) inform him of the information and evidence that is necessary to substantiate the claim; (2) inform him about the information and evidence that VA will seek to provide; and, (3) inform him about the information and evidence he is expected to provide.  

The letter should notify him of the evidence necessary to substantiate the claim on both a direct and secondary basis.  The letter should include an explanation as to the information or evidence needed to establish a disability rating and an effective date, as outlined by the Court in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

3.  The RO should contact the Veteran and ask that he identify all sources of treatment for his claimed disorders, and furnish signed authorizations for release to the VA of private medical records in connection with each non-VA source identified.  Copies of the medical records from all sources not previously of record should then be requested.  All records obtained should be added to the claims folder.  If requests for any private or non-VA government treatment records are not successful, the RO should inform the Veteran of the non-response so that he will have an opportunity to obtain and submit the records himself, in keeping with his responsibility to submit evidence in support of his claims.  38 C.F.R. § 3.159 (2010).

4.  The Veteran should be afforded a VA examination to determine the nature and etiology of any residuals of right ear trauma that may be present, including hearing loss and tinnitus.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, including the Maryland CNC test and a puretone audiometry test.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

It should be noted that the Veteran's service treatment records documented the Veteran as having ear pain during a flight in June 1968 followed by progressive hearing loss in the right ear.  An examination revealed a severely retracted, dull erythremic tympanic membrane, which appeared to have a healed perforation.  He was referred for an ear, nose and throat consultation, which found mild serous otitis of the right ear.  An audiogram performed in June 1968 also showed possible hearing loss in the right ear.  In July 1968, the Veteran was noted to have been "drown proofed" the prior day, and his eardrum appeared red and dull.  The impression was otitis.  

The Veteran has also contended that he had noise exposure in service.  It should be noted that he is competent to attest to factual matters of which he had first-hand knowledge.

The examiner should identify all current right ear disorders, including hearing loss and tinnitus.  For each diagnoses identified, the examiner should state whether it is at least as likely as not that the disorder is causally or etiologically related to his ear trauma and noise exposure in service.  

In rendering his opinions, the examiner should also address whether the Veteran has tinnitus that is caused or otherwise related to his hearing loss. In addition, he or she should discuss medically known or theoretical causes of hearing loss and tinnitus and describe how hearing loss and tinnitus which result from noise exposure generally present or develop in most cases, as distinguished from how hearing loss and tinnitus develop from other causes, in determining the likelihood that current hearing loss and tinnitus were caused by noise exposure in service as opposed to some other cause.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2010), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

5.  After completing the above actions, the RO should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.  Further development may include affording the Veteran a VA examination or obtaining a medical opinion.

6.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  If service connection for residuals of a vasectomy is not granted, the SSOC should set forth the provisions of 38 C.F.R. § 3.310 and adjudicate the claim on a secondary basis.  

4.  After completion of #1-2, the AOJ should obtain an opinion from an appropriate VA mental health professional to address whether his vasectomy was the result of his PTSD symptoms.  The claims file and a separate copy of this remand must be made available to and reviewed by the examiner prior and pursuant to conduction and completion of the examination, and the examination report must be annotated in this regard.  After a review of the claims file, it is requested that the examiner provide an opinion as to whether is it at least as likely as not (i.e., at least a 50/50 probability) that the vasectomy the Veteran underwent after service was caused or aggravated by the Veteran's service connected PTSD.   

Each opinion should contain comprehensive rationale based on sound medical principles and facts.  If it is necessary to schedule the Veteran for an examination to address this matter, one should be scheduled.

5.  The AOJ should review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the reports of examinations.  If the requested reports do not include fully detailed descriptions of pathology and all test reports, special studies or adequate responses to the specific opinions requested, the reports must be returned for corrective action.  38 C.F.R. § 4.2 (2010); see also Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completion of the above, the AOJ should readjudicate the Veteran's claims.  Adjudication of the vasectomy claim should consider the applicability of 38 C.F.R. § 3.310(a) (2010) and Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Adjudication of the tinnitus claim should be on a denovo basis, separate from the claim for residuals of right ear trauma.  If any determination remains unfavorable to the appellant, he and his representative should be provided with a supplemental statement of the case, and be afforded an opportunity to respond before the case is returned to the Board for further review.

The purposes of this remand are to comply with due process of law and to further develop the Veteran's claim.  No action by the Veteran is required until he receives further notice; however, the Veteran is advised that failure to cooperate by reporting for examination may result in adverse consequences.  38 C.F.R. § 3.655 (2010).  The Board intimates no opinion, either legal or factual, as to the ultimate disposition warranted in this case, pending completion of the above.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




____________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


